Name: Council Implementing Regulation (EU) 2019/279 of 18 February 2019 implementing Article 11(4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  civil law
 Date Published: nan

 19.2.2019 EN Official Journal of the European Union L 47/4 COUNCIL IMPLEMENTING REGULATION (EU) 2019/279 of 18 February 2019 implementing Article 11(4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(4) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 August 2011 the Council adopted Regulation (EU) No 753/2011. (2) On 30 January 2019 the United Nations Security Council (UNSC) Committee established pursuant to paragraph 30 of UNSC Resolution 1988 (2011) updated the information relating to two persons subject to restrictive measures. (3) Annex I to Regulation (EU) No 753/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 2019. For the Council The President F. MOGHERINI (1) OJ L 199, 2.8.2011, p. 1. ANNEX The entries concerning the persons listed below are replaced by the following entries: (42) Jalaluddin Haqqani (alias: (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani, (c) Jallalouddine Haqani). Title: Maulavi. Grounds for listing: Minister of Frontier Affairs under the Taliban regime. Date of birth: (a) Approximately 1942, (b) Approximately 1948. Place of birth: (a) Garda Saray area, Waza Zadran District, Paktia Province, Afghanistan, (b) Neka District, Paktika Province, Afghanistan. Nationality: Afghanistan. Date of UN designation: 31.1.2001. Other information: Father of Sirajuddin Jallaloudine Haqqani, Nasiruddin Haqqani and Badruddin Haqqani (deceased). Brother of Mohammad Ibrahim Omari and Khalil Ahmed Haqqani. He is an active Taliban leader. Believed to be in Afghanistan/Pakistan border area. Head of the Taliban Miram Shah Shura as at 2008. Belongs to Zadran tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. Reportedly deceased as of September 2018. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427400 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Jalaluddin Haqqani has close relations with Mohammed Omar and had close relations with Usama bin Laden (deceased). He is the father of Sirajuddin Jallaloudine Haqqani, Nasiruddin Haqqani and Badruddin Haqqani (deceased), and the brother of Mohammad Ibrahim Omari and Khalil Ahmed Haqqani. He is an active Taliban leader. Jalaluddin Haqqani was also the liaison between Al-Qaida and the Taliban in 2007. He was Chairman of the Taliban Miram Shah Council as at June 2008. He was originally a commander for the Mwalawi Hezbi Islami Party in Khost, Paktika and Paktia provinces. Later he joined the Taliban and was appointed as Minister of Frontier Affairs. Following the collapse of the Taliban regime, along with Taliban and Al-Qaida elements, he escaped to northern Waziristan and started to regroup his militias for the fight against the Government of Afghanistan. Haqqani has been accused of involvement in the bombing of the Indian Embassy in Kabul in 2008 and the attempt to assassinate President Karzai during a military parade in Kabul earlier the same year. Haqqani was also implicated in an attack on ministry buildings in Kabul in February 2009. Jalaluddin Haqqani is the founder of the Haqqani Network. (135) Torek Agha (alias: (a) Sayed Mohammed Hashan, (b) Torak Agha, (c) Toriq Agha, (d) Toriq Agha Sayed). Title: Haji. Address: Pashtunabad, Quetta, Baluchistan Province, Pakistan. Date of birth: (a) 1960, (b) 1962, (c) Approximately 1965. Place of birth: (a) Kandahar Province, Afghanistan, (b) Pishin, Baluchistan Province, Pakistan. National identification No: Pakistani 5430312277059 (fraudulently obtained and since cancelled by the Government of Pakistan). Date of UN designation: 2.11.2015. Other information: Key commander for Taliban military council involved in fundraising from Gulf-based donors. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Reportedly deceased as of November 2018. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/ notice/search/un/5905294 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: A senior Taliban leader as of late 2014, Torek Agha (Torek) has served on the Taliban's Quetta shura, a regional body that directs Taliban activities in southern and western Afghanistan, and played a role in raising funds from Gulf-based donors. As of late 2014, Torek was a member of a group responsible for the Taliban leadership's strategic planning and logistics operations and also operated as a key commander and member of the Taliban's military council, and authorized and facilitated Taliban military operations. The Taliban military council is one of three command level councils and is responsible for overseeing Taliban operations and approving appointments of Taliban military leadership. Over the years, Torek was involved in authorizing the assassination of numerous Afghan Government officials and tribal elders. Additionally, as early as 2012, he was one of four senior Taliban commanders who authorized the use of an unidentified chemical powder to assassinate senior Afghan Government officials. After being instructed in mid-2011 by a Taliban senior leader to travel to Saudi Arabia during Ramadan to arrange external funding, in 2012 Torek and several other Taliban Quetta shura members selected mullahs to travel to Saudi Arabia and other Arab countries to collect financial donations on the Taliban's behalf from both Afghan businessmen and smugglers. As of early 2012, Torek received a donation from an unidentified Arab donor with instructions to pass the money to the Taliban's provincial shadow governor of Uruzgan Province, Afghanistan, for assassination operations. Torek collected approximately USD 4 million from Gulf-based donors for the Taliban in 2010, the majority of which he provided to fellow senior leader and Taliban finance collector Gul Agha Ishakzai (Gul Agha). The amounts and sources of Torek's multiple 2010 Taliban fundraising transfers to Gul Agha were as follows: USD 1 million from associates in Saudi Arabia; USD 2 million from donors in Qatar, the United Arab Emirates (UAE), and Saudi Arabia; and USD 600 000 from various Arab donors obtained on a fundraising trip to Qatar. As of late 2009, Torek held USD 2 million from unidentified Qatar and Saudi Arabia donors intended for the Taliban's Quetta shura treasurer. The substantial donations Torek collected for the Taliban Quetta shura during Ramadan were held in unidentified Pakistani banks and were under the control of the Taliban's head treasurer. In mid-2006, Torek assigned Taliban fighters to various operational Taliban commanders. He was one of the main links between the Taliban leadership and groups of Arab fighters arriving in Pakistan and Afghanistan to fight the International Security Assistance Force (ISAF).